Citation Nr: 0100967	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  97-13 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for myofascial pain 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from April 1995 to June 
1996.  He served with the Army National Guard from November 
1987 to October 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

In March 1998, the veteran testified before the undersigned 
Board member at a hearing at the St. Louis, RO. 

In July 1998, the Board remanded the veteran's claim for 
service connection for myofascial pain syndrome.  The case 
was returned to the Board in July 1999.

The Board notes that in March 1999 the veteran was provided a 
statement of the case addressing the issue of entitlement to 
an evaluation in excess of 10 percent for diastasis recti, 
status post ventral diastasis repair.  In the cover letter 
sent with the statement of the case, he was informed of the 
requirement that he submit a substantive appeal in response 
to the statement of the case to perfect his appeal with 
respect to this new issue.  Since this new issue was not 
thereafter addressed in any correspondence from the veteran 
or his representative, the Board has concluded that the 
veteran is not currently seeking appellate review with 
respect to this issue. 


REMAND

In the July 1998 remand, the Board requested that the RO 
secure outpatient treatment reports from several VA 
facilities, including those in Mount Vernon, Kansas City 
(November or December 1997) and Fort Wayne, Missouri.  
However, a review of the claims folder reflects that the RO 
has not yet attempted to procure these records.  

In the July 1998 remand, the Board also instructed the RO to 
provide the veteran with a VA examination by a physician with 
appropriate expertise to confirm or rule out the presence of 
myofascial pain syndrome.  The physician was to review the 
veteran's claims folder.  In November 1998 the veteran was 
provided a VA examination by a physician's assistant who was 
not provided the veteran's claims folder for review.  The 
examiner concluded that the veteran had abdominal pain 
related to a ventral hernia, status post repair (service 
connection is in effect for this disability).  The examiner 
did not specifically address whether myofascial pain syndrome 
was present but did state that the veteran did not appear to 
have fibromyalgia.

The Board further notes that during the pendency of the 
appellant's appeal but after the case was forwarded to the 
Board in July 1999, the Veterans Claims Assistance of Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) was signed into law.  This liberalizing law is 
applicable to the appellant's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

In light of these circumstances, the case is REMANDED to the 
RO for the following:

1.  The RO must take appropriate action 
to acquire copies of all pertinent 
records from the VA facilities in Mount 
Vernon, Kansas City (November or December 
1997), and Fort Wayne, Missouri.  If a 
negative response is received from any of 
the aforementioned facilities, this must 
be indicated in the claims folder..  

2.  The RO should request the veteran to 
identify the names, addresses and 
approximate dates of treatment or 
evaluation for any other health care 
providers who may possess additional 
records pertinent to his claim.  With any 
necessary authorization from the veteran, 
the RO should obtain and associate with 
the claims file a copy of any identified 
medical records that have not been 
obtained previously.  

3.  If the RO is unsuccessful in its 
efforts to obtain any medical records 
identified by the veteran, the RO should 
inform the veteran of this and request 
him to submit a copy of the outstanding 
records.

4.  Then, the veteran should be provided 
a VA examination by a physician with 
appropriate expertise to determine if the 
veteran has myofascial pain syndrome.  
Any indicated studies should be 
performed, and the claims folder must be 
made available to and reviewed by the 
examiner.  If the veteran is found to 
have myofascial pain syndrome, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the disability is etiologically 
related to service or was caused or 
chronically worsened by service-connected 
disability.  The rationale for all 
opinions expressed should also be 
provided.  

5.  Thereafter, the RO should review the 
claims file and ensure that all requested 
development has been conducted and 
completed in full.  Then, the RO should 
undertake any further actions required to 
comply with the notification and duty to 
assist requirements of the VCAA.  

6.  Then, the RO should readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until 
otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



